Opinion issued November 6, 2015




                                           In The

                                   Court of Appeals
                                          For The

                               First District of Texas
                                 ————————————
                                   NO. 01-15-00832-CV
                                ———————————
                      IN RE BERNADETTE PRESLEY, Relator



                Original Proceeding on Petition for Writ of Mandamus


                              MEMORANDUM OPINION

          Relator, Bernadette Presley, has filed a petition for writ of mandamus,

challenging the trial court’s order denying her motion to exclude evidence from

trial.1

          We deny the petition for writ of mandamus. All pending motions are denied

as moot.
1
          The underlying case is Bernadette Presley v. Rudy Chevalier, cause number 2012-
          59031, pending in the 189th District Court of Harris County, Texas, the Honorable
          John Woolridge presiding.
                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Massengale and Brown.




                                       2